Citation Nr: 0002919	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-03 527 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the amount of $273.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from March 1941 to June 1945.  
The veteran died in February 1996.  The appellant is the 
veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 administrative 
decision from the Committee on Waivers and Compromises 
(Committee) of the North Little Rock, Arkansas VA Regional 
Office (RO), which determined that the appellant's request 
for waiver had not been timely filed.  This issue was 
appealed to the Board.  In a December 1998 decision, the 
Board determined that the appellant's request for waiver of 
recovery of an overpayment of VA death pension benefits in 
the amount of $273 was timely filed.  The case was returned 
to the RO for adjudication.  

In January 1999, the RO issued a Supplemental Statement of 
the Case finding that waiver of recovery of the overpayment 
remained denied on the basis that the appellant's request for 
waiver was not timely.  The appellant responded that her 
financial status had not changed and requested that the case 
be forwarded to the Board.  The case was then returned to the 
Board.


REMAND

As noted above, the Board, in its December 1998 decision, 
determined that the appellant's request for waiver was timely 
filed.  The Board decision is final. 38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156(a) (1999).  
The case was returned to the RO for formal adjudication of 
the issue of whether the creation of the overpayment was 
proper and if so, whether appellant is entitled to waiver of 
the recovery of the overpayment.  The RO did not formally 
adjudicate these issues, but proceeded to issue a 
supplemental statement of the case on the issue of the 
timeliness of the waiver request.  As noted, the Board's 
decision on the timeliness of the waiver request in December 
1998 is final. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should determine whether the 
overpayment was properly created. 

2.  If it is determined that the 
overpayment was properly created, the RO 
should then formally adjudicate whether 
the appellant is entitled to waiver of 
the recovery of the overpayment of VA 
death pension benefits under the 
provisions of 38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. §§ 1.965(b), 
3.660 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




